[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-10704              OCTOBER 18, 2011
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK


                                D.C. Docket No. 1:09-cv-00965-RWS

JACK GALARDI,
RED EYED INC.,
d.b.a. Crazy Horse Saloon,
WALLEYE, LLC,
MIA LUNA, INC.,
d.b.a. Pink Pony South,
JG & P, LLC,

llllllllllllllllllllllllllllllllllllllll                         Plaintiffs - Appellants,

                                                  versus

CITY OF FOREST PARK,
CORINE DEYTON,
JOHN PARKER,
CHIEF DWAYNE HOBBS,
DEBORAH YOUMANS, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees,

KAREN WILLIAMS, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (October 18, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Appellants owned and operated two former adult entertainment

establishments in the City of Forest Park (“the City”). Both businesses operated as

adult cabarets or nude dance clubs that served alcohol. Appellants appeal the

district court’s order denying them a temporary restraining order and preliminary

injunction that would have prevented the City from enforcing its adult

entertainment ordinance against either club. For the following reasons, we find

that Appellants lack standing to bring this appeal, and accordingly, we dismiss.

      Appellants sued the City in April 2009, challenging the City’s 2009 adult

entertainment ordinance as unconstitutional. In March 2010, the City extensively

changed its adult entertainment ordinance and Appellants filed an amended

complaint in October 2010 challenging the revised ordinance (“the Ordinance”).

In November 2010, Appellants filed a motion for a temporary restraining order

and preliminary injunction, seeking to enjoin the City from applying the

                                         2
Ordinance to their clubs. In the meantime, on December 22, 2010, the City

refused to renew the Appellants’ adult entertainment licenses for 2011 because the

two clubs were not in conformance with a section of the Ordinance that prohibits

adult entertainment establishments from having private booths and rooms. On

January 13, 2011, the district court denied Appellants’ motion, reasoning that

Appellants were unlikely to prevail on the merits.

      The City has filed a motion to dismiss Appellants’ appeal,1 asserting that

Appellants’ buildings still do not conform to the requirements of the Ordinance,

and that Appellants have never challenged the Ordinance’s prohibition on private

booths and rooms. Thus, the City argues that because Appellants no longer have

the right to engage in adult entertainment—for reasons independent of those

challenged on appeal—they have no standing to proceed. We agree.

      Standing is a threshold jurisdictional question that we must address before

analyzing the merits of an appellant’s constitutional claims. CAMP Legal Defense

Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006). To establish

standing, Appellants bear the burden of showing: “‘(1) an injury in fact, meaning

an injury that is concrete and particularized, and actual or imminent, (2) a causal

connection between the injury and the causal conduct, and (3) a likelihood that the


      1
          On May 24, 2011, Appellees filed a similar motion to dismiss before the district court.

                                                3
injury will be redressed by a favorable decision.’” Id. (quoting Granite State

Outdoor Adver., Inc. v. City of Clearwater, 351 F.3d 1112, 1116 (11th Cir. 2003)).

      Assuming that Appellants have shown that the City’s enactment of the

Ordinance caused them an injury in fact, they cannot establish redressability. To

do so, Appellants must show that it is “likely, as opposed to merely speculative,

that the injury will be redressed by a favorable decision.” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992) (internal quotation marks omitted). Here, even

if we were to reverse the district court’s order, the Appellants would still be unable

to engage in adult entertainment. The Appellants were denied adult entertainment

licenses based upon a provision in the Ordinance that they have not

challenged—the prohibition on private booths and rooms. A favorable decision

cannot redress Appellants’ alleged injury because the Ordinance required the City

to reject Appellants’ license applications and Appellants have not challenged the

provision of the Ordinance that mandated that rejection. See, e.g., Maverick

Media Grp., Inc. v. Hillsborough Cnty., 528 F.3d 817, 821 (11th Cir. 2008) (per

curiam) (explaining because “the County could have denied [plaintiff’s sign

permit] applications under an alternative, unchallenged provision of its sign

ordinance,” plaintiff’s alleged injury was not redressable by a favorable decision);

KH Outdoor, L.L.C. v. Clay Cnty., 482 F.3d 1299, 1303–04 (11th Cir. 2007)

                                          4
(holding that a plaintiff did not have a redressable injury where its sign permit

applications were denied on the basis of one provision in a county’s sign

ordinance but could have been denied on the basis of some alternate, but

unchallenged, regulation).

       Moreover, on December 20, 2010, the parties reached an agreement

whereby the City would stay the enforcement of certain provisions of the

Ordinance, not including the ban on private booths and rooms. In exchange,

Appellants stipulated that they would not seek damages incurred during any period

preceding the execution of the stipulation as a result of the City’s adoption or

enforcement of the Ordinance.2 This further strengthens our conclusion that

Appellants’ alleged injury would not be redressed by a favorable decision by the

district court—neither injunctive nor monetary relief would redress Appellants’

alleged injury. And Appellants can not invoke the overbreadth doctrine in an

attempt to get around this limitation. CAMP, 451 F.3d at 1270–71 (explaining that

the overbreadth doctrine is an exception only to the prudential standing

requirement that a plaintiff must assert his own legal rights and interests, rather

than pursuing claims based on the legal rights or interests of others).


       2
         Appellants also stipulated that they would not seek damages for any acts occurring
between the execution of the stipulation agreement and any time up through and including
January 12, 2011.

                                               5
      Accordingly, we grant the City’s motion to dismiss, and we vacate and

remand with instructions to dismiss because Appellants lack standing to challenge

the Ordinance.

      VACATED and REMANDED WITH INSTRUCTIONS TO DISMISS.




                                        6